As filed with the Securities and Exchange Commission on March 10, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PERFICIENT, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 74-2853258 (I.R.S. Employer Identification No.) 1120 South Capital of Texas Highway Building 3, Suite 220 Austin, Texas 78746 (Address of principal executive offices, including zip code) PERFICIENT, INC. 1/STOCK ISSUANCE PLAN (Full title of the plan) Mr.
